Motion by respondent for permission to appeal to the Court of Appeals, granted. Pursuant to statute (Civ. Prac. Act, § 589, subd. 4), we certify that questions of law have arisen which in our opinion ought to be reviewed 'by the Court of Appeals; and we further certify *1023the following questions of law as decisive of the correctness of our determination: (1) Upon the uncontradioted facts in this record as to the administration of the permanent “ cold wave ” hair treatment to the female plaintiff, is the doctrine of res ipsa loquitur applicable to determine defendant’s liability for the injury claimed to have been sustained by her as the result of such treatment? (2) Was the order of this court, dated December 24, 1962, as amended by order entered March 18, 1963, insofar as it reversed the trial court’s judgment on the law, properly made? Pursuant to statute (Civ. Prae. Act, §§ 603, 604), we state that the findings of fact in the trial court have not been considered. On the court’s own motion, its decision, opinion and order, dated December 24, 1962 (17 A D 2d 476), are amended by providing that the reversal of the judgment is on the law only. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.